                                       Case 3:14-cr-00175-WHA Document 1243 Filed 08/07/20 Page 1 of 5




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                   UNITED STATES DISTRICT COURT

                                   7
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                   8
                                   9

                                  10   UNITED STATES OF AMERICA,
                                  11                     Plaintiff,                         No. CR 14-00175 WHA

                                  12           v.
Northern District of California
 United States District Court




                                  13   PACIFIC GAS AND ELECTRIC                             ORDER APPROVING AND
                                       COMPANY,                                             ADOPTING PROPOSED
                                  14                                                        CONDITIONS OF PROBATION
                                                         Defendant.
                                  15

                                  16        In 2010, an underground gas pipeline operated by Pacific Gas & Electric exploded in San
                                  17   Bruno, which injured or killed over 60 people and burned over 100 homes. In August 2016, a
                                  18   federal jury accordingly convicted PG&E on six federal felony counts. District Judge Thelton
                                  19   Henderson imposed five years of probation on PG&E, and appointed an independent monitor
                                  20   to oversee and report on PG&E’s rehabilitation.
                                  21        While on probation in October 2017, PG&E ignited at least 17 wildfires in Wine Country
                                  22   causing death and destruction. PG&E also pled guilty to igniting the Camp Fire in Butte
                                  23   County while still on probation in November 2018 — the deadliest wildfire in California’s
                                  24   history, killing 85 people and burning over 18,000 structures. Recently, CAL FIRE also
                                  25   determined a PG&E jumper cable started the Kincade Fire in October 2019.
                                  26        In response to this devastation, this Court initiated a number of probation hearings in
                                  27   2019 and ultimately modified probation conditions to include the following (Dkt. No. 140):
                                  28                1.         PG&E must fully comply with all applicable laws
                                       Case 3:14-cr-00175-WHA Document 1243 Filed 08/07/20 Page 2 of 5



                                                            concerning vegetation management and clearance
                                   1                        requirements, including Sections 4292 and 4293 of the
                                                            California Public Resources Code, CPUC General Order
                                   2                        95, and FERC FAC-003-4.
                                   3                2.      PG&E must fully comply with the specific targets and
                                                            metrics set forth in its wildfire mitigation plan, including
                                   4                        with respect to enhanced vegetation management.
                                                            Compliance with these targets and metrics, however, will
                                   5                        not excuse any failure to fully comply with the vegetation
                                                            laws as required in paragraph 1.
                                   6
                                                    3.      The monitor shall assess PG&E’s wildfire mitigation and
                                   7                        wildfire safety work, including through regular,
                                                            unannounced inspections of PG&E’s vegetation
                                   8                        management efforts and equipment inspection,
                                                            enhancement, and repair efforts. The inspections will
                                   9                        include both inspections of segments of power lines where
                                                            PG&E has conducted its enhanced vegetation management
                                  10                        efforts pursuant to its wildfire mitigation plan, as well as
                                                            areas where enhanced vegetation management has yet to
                                  11                        occur. The inspections will further include field interviews
                                                            and questioning of PG&E employees and contractors.
                                  12
Northern District of California
 United States District Court




                                                    4.      PG&E shall maintain traceable, verifiable, accurate, and
                                  13                        complete records of its vegetation management efforts.
                                                            PG&E shall report to the monitor on the first business day
                                  14                        of every month on its vegetation management status and
                                                            progress, and make available for inspection all related
                                  15                        records at the monitor’s request.
                                  16                5.      PG&E shall ensure that sufficient resources, financial and
                                                            personnel, including contractors and employees, are
                                  17                        allocated to achieve the foregoing. If PG&E cannot find
                                                            enough contractors, then PG&E must hire and train its own
                                  18                        crews to trim and remove trees. To ensure that sufficient
                                                            financial resources are available for this purpose, PG&E
                                  19                        may not issue any dividends until it is in compliance with
                                                            all applicable vegetation management requirements as set
                                  20                        forth above.
                                  21        In the past year, however, a number of developments have occurred, which have made it

                                  22   necessary to impose new conditions of probation. First, regardless of its justifications, PG&E

                                  23   has admitted that it is not in full compliance with its wildfire mitigation plan, falling behind in

                                  24   various metrics. Reports from the monitor have confirmed flaws in PG&E’s wildfire

                                  25   mitigation plan leading to, among other things, missed hazard trees. Second, state regulators

                                  26   have reported that the Butte County fire started when a PG&E C-hook, so gouged from

                                  27   decades of friction from swaying, fell off, causing the attached power line to fall onto the metal

                                  28
                                                                                        2
                                       Case 3:14-cr-00175-WHA Document 1243 Filed 08/07/20 Page 3 of 5




                                   1   tower and spew sparks onto the wind-blown dry grass below. PG&E apparently had this hook

                                   2   inspected for wear multiple times prior to the fire.

                                   3         This Court held a hearing in February 2020 regarding the imposition of new probation

                                   4   conditions and ultimately imposed four new conditions in April 2020. These new conditions

                                   5   require PG&E to, among other things, hire in-house pre- and post- inspectors, set clear tagging

                                   6   guidelines, keep records regarding the age of transmission towers and lines, design a new

                                   7   inspection system for transmission towers, and require contractors to carry insurance for

                                   8   wildfire losses.

                                   9         PG&E moved for reconsideration on all of these conditions. A hearing occurred on the

                                  10   motion in May. Following the hearing, CPUC and amici (Alex Cannara and Gene Nelson)

                                  11   submitted supplemental briefing (Dkt. Nos. 1217, 1228). PG&E, the United States

                                  12   government, and the federal monitor submitted three proposed new conditions of probation
Northern District of California
 United States District Court




                                  13   aimed at addressing some of the concerns expressed in the Court’s April 2020 order. CPUC

                                  14   and amici provided additional comments on these proposed new conditions of probation (Dkt.

                                  15   Nos. 1236, 1237).

                                  16         After reviewing the supplemental briefing, the comments, the proposed new conditions

                                  17   of probation, and the parties’ clarifications (Dkt. Nos. 1227, 1241), this order GRANTS, to the

                                  18   following extent, the motion for reconsideration. The additional conditions from the April

                                  19   order are hereby withdrawn. This order instead ACCEPTS AND ADOPTS the additional

                                  20   conditions of probation proposed by PG&E, the government, and the federal monitor, effective

                                  21   immediately. These are the additional conditions:

                                  22                6.      Vegetation Condition: PG&E shall, by September 1, 2020,
                                                            staff an in-house vegetation management inspection
                                  23                        manager to oversee a number of workforce resources who
                                                            will provide in-field oversight of all stages of the
                                  24                        vegetation management process, including the enhanced
                                                            vegetation management program work, to be deployed
                                  25                        throughout PG&E’s territory, including High Fire-Threat
                                                            Districts. By the end of September 2020, PG&E will extend
                                  26                        offers to 10 in-house field supervisors and/or inspectors, an
                                                            additional 10 inspectors by the end of November, and the
                                  27                        remaining approximately 10 inspectors by the end of
                                                            January 2021. The inspectors shall conduct in-field
                                  28                        oversight of PG&E contractors while the work is being
                                                                                       3
                                       Case 3:14-cr-00175-WHA Document 1243 Filed 08/07/20 Page 4 of 5



                                                           performed, verifying and correcting any deviation from
                                   1                       applicable scopes of work pursuant to PG&E policies and
                                                           legal requirements. The inspectors shall also oversee pre-
                                   2                       inspectors to help ensure they are clearly marking and
                                                           designating trees for trimming and removal, and that tree-
                                   3                       trimming contractors are appropriately performing their
                                                           duties. Deviations from applicable scopes of work shall
                                   4                       also be accurately recorded and reported to PG&E and the
                                                           Monitor team to be used for, among other things, ongoing
                                   5                       training of PG&E’s contract workforce.
                                   6               7.      Asset Age Condition: For certain critical transmission
                                                           tower components in High Fire-Threat Districts, the failure
                                   7                       of which may result in an ignition, PG&E shall conduct a
                                                           reasonable search and, where available, record the age and
                                   8                       date of installation of those components. For all other such
                                                           critical transmission components and where asset age
                                   9                       records are not reasonably available, PG&E shall make
                                                           conservative assumptions of such ages and dates of
                                  10                       installation. PG&E shall also implement a program to
                                                           determine the expected useful life of critical components
                                  11                       factoring in field conditions and incorporate that
                                                           information into its risk-based asset management programs.
                                  12                       PG&E shall begin this effort (or supplement any existing or
Northern District of California
 United States District Court




                                                           planned initiatives) immediately and provide monthly
                                  13                       progress reports to the Monitor team.
                                  14               8.      Transmission Inspection Program Condition: PG&E
                                                           shall, by the end of 2020, supplement its transmission asset
                                  15                       inspections program to include the following measures: (1)
                                                           hire a crew of in-house and/or contract inspectors,
                                  16                       independent from inspectors conducting transmission
                                                           inspections, to oversee in the field transmission inspections
                                  17                       while they are being conducted; (2) going forward, and
                                                           subject to CAISO clearances and/or other external
                                  18                       dependencies, revise the material loss threshold for the
                                                           replacement of cold-end hardware (including C-hooks and
                                  19                       hanger plates) in High Fire-Threat Districts to create a 90-
                                                           day replacement requirement for such hardware with an
                                  20                       observed material loss approaching 50%; and (3) make the
                                                           prior two years of inspection reports available to
                                  21                       transmission post-inspection review teams starting in 2021,
                                                           and one year of inspection reports available in 2020.
                                  22
                                            With regard to the “approaching 50%” criteria in the Transmission Inspection Program
                                  23
                                       Condition, the Court regards this as a minimum standard of performance. This order
                                  24
                                       recognizes that there will be circumstances where safety is in danger even when cold-end
                                  25
                                       hardware has not yet approached 50% material loss. Under no circumstances shall PG&E
                                  26
                                       contend that the Court has blessed “approaching 50%” as an acceptable benchmark for
                                  27

                                  28
                                                                                      4
                                       Case 3:14-cr-00175-WHA Document 1243 Filed 08/07/20 Page 5 of 5




                                   1   replacement of cold-end hardware. Safety requires replacement on a case-by-case basis, not

                                   2   just when certain cold-end hardware approaches 50% material loss.

                                   3

                                   4        IT IS SO ORDERED.

                                   5

                                   6   Dated: August 7, 2020.

                                   7

                                   8
                                                                                           WILLIAM ALSUP
                                   9                                                       UNITED STATES DISTRICT JUDGE
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                    5
